Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 1 of 14 Page ID #:1450




   1 BROWNE GEORGE ROSS LLP
     Peter W. Ross (State Bar No. 109741)
   2   pross@bgrfirm.com
     Eric C. Lauritsen (State Bar No. 301219)
   3   elauritsen@bgrfirm.com
     2121 Avenue of the Stars, Suite 2800
   4 Los Angeles, California 90067
     Telephone: (310) 274-7100
   5 Facsimile: (310) 275-5697
   6 Attorney for Defendant Onika Tanya
     Maraj p/k/a Nicki Minaj
   7
   8                                    UNITED STATES DISTRICT COURT
   9                 CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
  10
  11 TRACY CHAPMAN,                                       Case No. 2:18-cv-9088-VAP-SS
  12                       Plaintiff,
                                                          DEFENDANT ONIKA MARAJ’S
  13               vs.                                    REPLY IN SUPPORT OF MOTION
                                                          FOR SUMMARY JUDGMENT
  14 ONIKA TANYA MARAJ p/k/a NICKI
     MINAJ and DOES 1-10,                                 Judge:    Hon. Virginia A. Phillips
  15                                                      Date:     September 14, 2020
               Defendants.                                Time:     2:00 p.m.
  16                                                      Crtrm.:   8A
  17
                                                          Date Filed:         October 22, 2018
  18                                                      Disc. Cutoff:       July 29, 2020
                                                          FPC:                October 5, 2020
  19                                                      Trial Date:         October 13, 2020
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1648287.1                                                         Case No. 2:18-cv-9088-VAP-SS
                         DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 2 of 14 Page ID #:1451




   1                                             TABLE OF CONTENTS
   2                                                                                                                  Page
   3 I.            INTRODUCTION ..........................................................................................1
   4 II.           THERE IS NO GENUINE DISPUTE OF MATERIAL FACT THAT
                   MARAJ RECORDED THE SONG WITH BENIGN INTENT .......................1
   5
       III.        THE “FAIR USE” FACTORS FAVOR MARAJ ............................................3
   6
                   A.      The Purpose and Character of the Use ..................................................3
   7
                   B.      The Effect of the Use on the Potential Market for or Value of the
   8                       Copyrighted Work ................................................................................5
   9               C.      The Second and Third “Fair Use” Factors .............................................5
  10 IV.           MARAJ HAS A PUBLISHED LEGAL CASE THAT SUPPORTS
                   HER POSITION .............................................................................................6
  11
       V.          MARAJ DOES NOT ASK THE COURT TO ELIMINATE AN
  12               AUTHOR’S RIGHT TO PREPARE DERIVATIVE WORKS .......................9
  13 VI.           CONCLUSION ............................................................................................ 10
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1648287.1
                                                       -i-               Case No. 2:18-cv-9088-VAP-SS
                         DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 3 of 14 Page ID #:1452




   1                                         TABLE OF AUTHORITIES
   2                                                                                                                  Page
   3 CASES
   4 Campbell v. Acuff–Rose Music, Inc.,
   5   510 U.S. 569, 114 S.Ct. 1164, 127 L.Ed.2d 500 (1994 ..................................... 8, 9

   6 Harper & Row,
        471 U.S., 105 S.Ct. ..............................................................................................8
   7
   8 Mattel v. Walking Mountain Prods.,
        353 F.3d 792 (9th Cir. 2003) ................................................................................6
   9
     Monge v. Maya Magazines, Inc.,
  10
        688 F.3d 1164 (9th Cir. 2012) ..............................................................................6
  11
     N.A.D.A. Servs. Corp. v. Business Data of Virginia, Inc.,
  12    651 F.Supp. 44 (E.D.Va.1986) .............................................................................8
  13
     Seltzer v. Green Day, Inc.,
  14    725 F.3d 1170 (9th Cir. 2013) ..............................................................................6
  15 Sundeman v. Seajay Soc’y, Inc.,
  16    142 F.3d 194 (4th Cir. 1998) ............................................................................ 7, 9
  17 Supermarket of Homes, Inc. v. San Fernando Valley Bd. of Realtors,
  18    786 F.2d 1400 (9th Cir.1986). ..............................................................................8

  19 FEDERAL STATUTES
  20 17 U.S.C. § 106 ........................................................................................................9
  21 17 U.S.C. § 107 ................................................................................................ 1, 5, 9
  22
     17 U.S.C. § 107(2) ....................................................................................................5
  23
     17 U.S.C. § 107(3) ....................................................................................................5
  24
  25 17 U.S.C. § 107(4) ....................................................................................................5
  26 CONSTITUTIONAL PROVISIONS
  27 United States Const., Art. I, Sec. 8, Clause 8 .............................................................3
  28
        1648287.1
                                                    -ii-               Case No. 2:18-cv-9088-VAP-SS
                       DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 4 of 14 Page ID #:1453




   1                                         TABLE OF AUTHORITIES
                                                   (Continued)
   2                                                                                                                  Page
   3 OTHER AUTHORITIES
   4 H.R.Rep. No. 94–1476, at 65 (1976), U.S. Code Cong. & Admin. News at
   5   5659, 5679 ...........................................................................................................8

   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1648287.1
                                                   -iii-              Case No. 2:18-cv-9088-VAP-SS
                      DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 5 of 14 Page ID #:1454




   1 I.            INTRODUCTION
   2               In her opposition to Maraj’s motion for summary judgment, Chapman levels
   3 four general attacks on Maraj’s contention that her activities in the studio constituted
   4 fair use:
   5                          Maraj did not in fact have the benign intentions her motion
                               describes, when she went into the studio to record Sorry, so she
   6                           is not the “strawman” to whom her motion relates;
   7                          The actual fair use factors set forth in 17 U.S.C. section 107
                               should not even be consulted, but if they are, they weigh in
   8                           Chapman’s favor and not Maraj’s;
   9                          There is no reported decision supporting Maraj’s claim of “fair
                               use;” and
  10
                              Maraj’s position, if adopted, would “eviscerate” the derivative
  11                           work right under the Copyright Act.”
  12 Chapman’s contentions are each addressed below. As shown, they are unsupported
  13 by fact and law alike. They do not refute Maraj’s showing in her moving papers.
  14 Maraj is entitled to the summary judgment she seeks.
  15 II.           THERE IS NO GENUINE DISPUTE OF MATERIAL FACT THAT
  16               MARAJ RECORDED THE SONG WITH BENIGN INTENT
  17               As Maraj noted in her moving papers, Chapman has two prongs to her
  18 copyright claim: She alleges that Minaj infringed Chapman’s copyright in Baby
  19 Can I Hold You, both (i) by leaking the demo recording to the New York radio host
  20 and (ii) by recording the demo in the first place. (Moving papers at 4:13-16.) As
  21 also noted in the moving papers, “The instant motion challenges the legal viability
  22 of the second claim only.” (Id.) The primary thrust of Chapman’s opposition is that
  23 her claims cannot be parsed in this manner for analysis. In fact, according to
  24 Chapman, Maraj’s motion is “deceptive” for even attempting to do so. (Dkt. 67 at
  25 1, 3.) As Chapman explains, the facts are “uncontroverted” that Maraj herself
  26 leaked the demo version to New York radio host “Flex”. Moreover, that leak shows
  27 that Maraj did not record Sorry with benign intent. Factually and logically, these
  28 arguments do not hold up.
       1648287.1
                                                    -1-                Case No. 2:18-cv-9088-VAP-SS
                       DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 6 of 14 Page ID #:1455




   1               They do hold up factually, because, as demonstrated in Maraj’s opposition to
   2 Chapman’s cross-motion for summary judgment, the case against Maraj, on leaking
   3 the demo version to Flex, is not “open and shut.” Disputed issues of material fact
   4 exist, as to whether Maraj, or one of many other “suspects,” leaked the recording.
   5 These disputes will require a jury to resolve. Therefore, to the extent that Chapman
   6 is contending that “Maraj, as a matter of law, leaked the recording; therefore, she
   7 must also be held liable, as a matter of law, for making the recording in the first
   8 place, that argument is without merit.
   9               Chapman’s arguments do not hold up logically either, because it is perfectly
  10 plausible that, when recording Sorry, Maraj intended to release it publicly only after
  11 receiving permission to do so – even if later on, she changed her mind and decided
  12 to leak the recording. In fact, at this point, the evidence is undisputed that, while in
  13 the studio, Maraj intended to release the song only if a proper license were
  14 obtained. Maraj tells us so. (SUF 6 and 7.) And this testimony meshes with all the
  15 undisputed, objective facts. Maraj’s team invested months of efforts to obtain
  16 Chapman’s permission. Maraj got personally involved. Indeed, Maraj even
  17 considered delaying the release of her album Queen, beyond August 10, simply to
  18 have more time to negotiate with Chapman. (Dkt. 66-3 at ¶ 3.) Maraj publicly
  19 tweeted about that potential delay. (Dkt. 54-2 at 82:16-25)
  20               Chapman, on the other hand, has zero evidence that, while recording Sorry,
  21 Maraj intended all along to leak the song to Flex. There is no triable issue of fact on
  22 this point. While in the studio, while recording Sorry, Maraj was making a demo
  23 version for the sole purposes of: (i) artistic experimentation and (ii) seeking
  24 permission from Chapman to release the song.
  25
  26
  27
  28
       1648287.1
                                                    -2-                Case No. 2:18-cv-9088-VAP-SS
                       DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 7 of 14 Page ID #:1456




   1 III.          THE “FAIR USE” FACTORS FAVOR MARAJ
   2               Chapman argues that the “fair use” factors should not even be considered.
   3 Well, why not? This is a “fair use” issue. Further, given the undisputed evidence
   4 that, while in the studio recording Sorry, Maraj’s intentions were benign, the “fair
   5 use” factors weigh heavily in favor of Maraj.
   6               A.    The Purpose and Character of the Use
   7               As noted in the moving papers, the first of the two important factors is the
   8 “purpose and character of the use.” Here, the use is: putting together a demo
   9 recording that both (i) experiments with the performer’s artistic vision and (ii) fixes
  10 that vision in a concrete form that can be submitted to the rights holder for approval.
  11               First, as also noted in the moving papers, the whole purpose of the Copyright
  12 Act is to "promote the Progress of Science and useful Arts, by securing for limited
  13 Times to Authors and Inventors the exclusive Right to their respective Writings and
  14 Discoveries." United States Const., Art. I, Sec. 8, Clause 8. By finding fair use
  15 here, the Court would be “promoting” the “Arts”. The Court would be encouraging
  16 creativity for the public good.
  17               Moreover, as noted above, a second purpose of the demo recording was to
  18 facilitate the approval process. Most rights holders request a demo. (SUF 8.) They
  19 want to see or hear exactly how the work will be used. (Id.) Indeed, as testified by
  20 Deborah Mannis Gardner, an experienced music industry executive, it is standard
  21 practice to include a demo recording with a license request. (SUF 10.) According
  22 to Mannis Gardner, the demo is included “99 percent of the time.” (Id., emphasis
  23 added). Even Chapman must recognize the utility of this practice. She herself has
  24 requested to review a demo before giving approval. (SUF 9.)
  25               Against these powerful arguments, Chapman makes three arguments. First,
  26 she says that we must focus on the ultimate goal of the process – that the artist
  27 would like to release the work for commercial purposes – and given this
  28 circumstance, says Chapman, we must strictly ban unauthorized experimentation in
       1648287.1
                                                     -3-                Case No. 2:18-cv-9088-VAP-SS
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 8 of 14 Page ID #:1457




   1 the studio. (Dkt. 67 at 12:24-13:5.) But isn’t Chapman’s position too blunt and
   2 pointlessly limiting? Isn’t there room for a more elegant solution, one that allows
   3 for experimentation in the studio and the creation of demos for the purpose of
   4 seeking a license, but which would bar the commercial release of unauthorized
   5 derivative works?
   6               Chapman’s second argument is that artists, working in the studio, can simply
   7 rely on the copyright holder to use discretion and not sue, even though mere
   8 experimentation in the studio is a copyright violation. (Dkt. 67 at 8:9-16 (“The
   9 practical effect . . . is that in instances where a defendant truly creates a work solely
  10 for clearance purposes . . . , there is little risk of litigation because the incentives do
  11 not exist”).) Chapman clearly has overlooked the copyright lawsuits that abound
  12 over the re-posting by celebrities of photographs of themselves that they find on the
  13 internet. These lawsuits are suddenly quite “vogue” and filed on a daily basis.
  14 Further, we have the LA Printex, fabric-pattern cases. In each instance, a whole
  15 cottage industry has arisen, where the same lawyers pursue hundreds of cases over
  16 “infringements” that produce no real damages but result in claims for $150,000 in
  17 statutory damages, plus attorneys’ fees. Relying on the “discretion” of the
  18 copyrighter holder, not to sue, is simply not an appealing alternative.
  19               The final argument that Chapman makes is that, even if a hypothetical
  20 recording artist might be engaging in “fair use” by making a studio recording for
  21 purposes of experimentation and licensing, Maraj was not such an artist. She,
  22 according to Chapman, continued her efforts to perfect the recording, even after
  23 Chapman denied Maraj’s request to release the song. (Dkt. 67 at 13:6-15.) Yes, but
  24 Maraj continued her efforts in the studio only so long as she also continued her
  25 efforts to persuade Chapman to change her mind. According to Chapman herself,
  26 the efforts to persuade her did not end until August 8, 2018. (Dkt. 1 at ¶ 32.)
  27 Indeed, Maraj even considered delaying the release of her album Queen, beyond
  28 August 10, simply to have more time to negotiate with Chapman. (Dkt. 66-3 at ¶ 3.)
       1648287.1
                                                    -4-                Case No. 2:18-cv-9088-VAP-SS
                       DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 9 of 14 Page ID #:1458




   1 And there is no evidence that Maraj continued to work on the recording past early
   2 August. Therefore, based on the undisputed evidence, this first and most important
   3 factor – the “purpose and character of the use” – strongly favors a finding of “fair
   4 use” here.
   5               B.    The Effect of the Use on the Potential Market for or Value of the
   6                     Copyrighted Work
   7               The other important factor in evaluating fair use under section 107, the fourth
   8 factor, is “the effect of the use upon the potential market for or value of the
   9 copyrighted work.” 17 U.S.C. § 107(4). And of course, as pointed out in the
  10 moving papers, the creation of a derivative work for the limited, private purposes of
  11 artistic experimentation and securing the copyright owner’s consent for broad
  12 distribution has precisely zero impact on the commercial market for the original
  13 work. Chapman’s only response is that Maraj supposedly leaked the recording to
  14 Flex; therefore, commercial harm may be presumed. (Dkt. 67 at 14:17-16:2.) For
  15 purposes of the present motion, however, that leak is irrelevant. Now, we are
  16 strictly concerned with whether the creation of the studio recording, for the limited
  17 purposes of experimentation and licensing, constituted “fair use.” A recording made
  18 for those purposes could not have harmful effects on the commercial market for
  19 Chapman’s song. Thus, this factor as well weighs heavily in favor of finding fair
  20 use.
  21               C.    The Second and Third “Fair Use” Factors
  22               The second and third factors are “the nature of the copyrighted work,” and
  23 “the amount and substantiality of the portion used in relation to the copyrighted
  24 work as a whole.” 17 U.S.C. §§ 107(2) and (3). As pointed out in the moving
  25 papers, neither factor is of any real significance here. The work is a musical
  26 composition, and much of it was used. These facts neither add to, nor detract from,
  27 the real inquiry: do we want to encourage experimentation and musical expression,
  28 and does a demo recording actually facilitate, not hinder, the licensing process?
       1648287.1
                                                     -5-                Case No. 2:18-cv-9088-VAP-SS
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 10 of 14 Page ID #:1459




    1               In her opposition, Chapman argues that the second factor, the “nature of the
    2 copyrighted work,” is important, because musical works are “precisely the sort of
    3 expression that the copyright law aims to protect.” (Dkt. 67 at 17:23-25.) “Fair
    4 use,” however, presupposes that the work is protectable; otherwise, we would not
    5 have to consider “fair use.” A protectable work is the starting point for any
    6 discussion of “fair use.” Therefore, this factor really adds nothing. See Mattel v.
    7 Walking Mountain Prods., 353 F.3d 792, 803 (9th Cir. 2003) (The second factor
    8 “typically has not been terribly significant in the overall fair use balancing”); and
    9 Monge v. Maya Magazines, Inc., 688 F.3d 1164, 1171 (9th Cir. 2012) (“The relative
   10 importance of factor one . . . and factor four . . . has dominated the case law”).
   11               With regard to the third factor, Chapman argues that a “substantial portion” of
   12 the work was used. Chapman, however, misses the true meaning of the third factor.
   13 We are not merely considering, in a vacuum, how much was used. On the contrary,
   14 we are considering the amount used “in relation to the justification for that use.”
   15 Seltzer v. Green Day, Inc., 725 F.3d 1170, 1178 (9th Cir. 2013) (“[T]his factor will
   16 not weigh against an alleged infringer, even when he copies the whole work, if he
   17 takes no more than is necessary for his intended use”). Here, the intended use was
   18 to create a demo to submit to Chapman for approval. The portion of Chapman’s
   19 Baby Can I Hold You that Maraj used was precisely that portion necessary to show
   20 Chapman how Maraj intended to use the work in her song – no more and no less.
   21 Therefore, if anything, factor three weighs in favor of finding fair use.
   22               In sum, the important factors, one and four, both weigh heavily in favor of
   23 finding fair use. Of the less important factors, factor three weighs in favor of
   24 finding fair use, and factor two is essentially neutral. The Court should find fair use
   25 here.
   26 IV.           MARAJ HAS A PUBLISHED LEGAL CASE THAT SUPPORTS HER
   27               POSITION
   28               In her opposition, Chapman proclaims with conviction: “Ms. Maraj does not
        1648287.1
                                                     -6-                Case No. 2:18-cv-9088-VAP-SS
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 11 of 14 Page ID #:1460




    1 cite a single case supporting [her claim of “fair use”]. In fact, none exist.” Actually,
    2 a case does exist, Sundeman v. Seajay Soc’y, Inc., 142 F.3d 194 (4th Cir. 1998).
    3 Sundeman has some striking similarities to the present case. In both cases, a copy
    4 was made of a copyrighted work for the purpose of seeking permission from the
    5 rights holder to publish the work. In both cases, permission was denied, and the
    6 work never was published. In Sundeman, the production of a copy, for the purpose
    7 of seeking permission, was deemed “fair use.” That result was upheld by the Fourth
    8 Circuit.
    9               The facts of Sundeman are as follows. Marjorie Kinnan Rawlings Baskin
   10 (“Rawlings”) was a well-known author. Her most famous book, The Yearling, won
   11 a Pulitzer Prize in 1939 (and was a childhood favorite.) After Rawlings’ death, her
   12 husband (“Baskin”) became the personal representative of her estate. The defendant
   13 (“Seajay”) came into possession of a manuscript of Rawlings’ first, and
   14 unpublished, novel, Blood of My Blood. Seajay made two copies. Seajay sent the
   15 first to a literary critic (“Blythe”) to prepare a critical analysis of the work. She did
   16 so and presented her analysis at a symposium held by the Marjorie Kinnan Rawlings
   17 Society. Blythe hoped to publish her critical analysis but knew she would need
   18 permission to do so. Seajay sent the second copy of Blood of My Blood to the
   19 University of Florida library for the following purposes: (i) authentication by
   20 Baskin (the personal representative of Rawlings’ estate), (ii) to gauge the University
   21 of Florida’s interest in publishing the work, and (iii) to seek permission from Baskin
   22 to publish the work. Baskin denied permission to publish either Blythe’s literary
   23 criticism or the work itself. Neither was published. Nevertheless, Baskin sued
   24 Seajay for copyright infringement. His suit was based principally on Seajay’s
   25 creation of the two copies.
   26               Following trial, the district court held that the creation of the copies was “fair
   27 use”:
   28                     The lower court found that the complete copy of Blood of
        1648287.1
                                                     -7-                Case No. 2:18-cv-9088-VAP-SS
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 12 of 14 Page ID #:1461




    1                     My Blood given to Blythe was permissible since it was
                          provided to prevent damage to the original manuscript
    2                     during the course of her scholarly work. Regarding the
                          partial copy sent to the University of Florida Library, the
    3                     district court found that it was made for the dual purposes
                          of allowing Baskin, or his designee, to authenticate it and
    4                     to allow the University of Florida Press to determine
                          whether it was worthy of publication. The court also
    5                     decided that Seajay knew that no publication of the novel
                          would take place without first obtaining the permission
    6                     of the copyright holder. (Id. at 201.)
    7               This result was upheld on appeal, where the Court noted:
    8                     Fair use is an “equitable rule of reason,” for which “no
                          generally applicable definition is possible.” H.R.Rep. No.
    9                     94–1476, at 65 (1976), U.S. Code Cong. & Admin. News
                          at 5659, 5679. The statute requires a “case-by-case
   10                     analysis” to determine whether a particular use is fair.
                          Campbell v. Acuff–Rose Music, Inc., 510 U.S. 569, 577,
   11                     114 S.Ct. 1164, 1170, 127 L.Ed.2d 500 (1994). (Id. at
                          202.)
   12
                                             ***
   13
                          Obviously, the copies of Blood of My Blood provided to
   14                     Blythe and the University of Florida Library were
                          qualitatively and quantitatively substantial. Nonetheless,
   15                     when the extent of the copying is considered with the
                          purpose and character of the uses, the amount and
   16                     substance of the copies are justified. See Campbell, 510
                          U.S. at 586–87, 114 S.Ct. at 1175–76. In order for Blythe
   17                     to perform her scholarly criticism of the novel, she
                          obviously needed access to either the original or an entire
   18                     copy. Similarly, in order for the Library to authenticate
                          Blood of My Blood as being Rawlings' work, to
   19                     determine whether the work was worthy for publication,
                          and to obtain the necessary permission from the
   20                     copyright holder, it too needed either the original or a
                          nearly complete copy. * * * Thus, we find that the
   21                     amount and substantiality of the portion of Blood of My
                          Blood copied for Blythe and the Library did not exceed
   22                     the amount necessary to accomplish these legitimate
                          purposes. See Supermarket of Homes, Inc. v. San
   23                     Fernando Valley Bd. of Realtors, 786 F.2d 1400, 1409
                          (9th Cir.1986). (Id. at 206.)
   24
                                             ***
   25
                          A use that does not materially impair the marketability of
   26                     the copyrighted work generally will be deemed fair.
                          Advanced Computer Services, 845 F.Supp. at 366 (citing
   27                     Sony, 464 U.S. at 450–51, 104 S.Ct. at 792–93; Harper
                          & Row, 471 U.S. at 566–67, 105 S.Ct. at 2233–34;
   28                     N.A.D.A. Servs. Corp. v. Business Data of Virginia, Inc.,
        1648287.1
                                                     -8-                Case No. 2:18-cv-9088-VAP-SS
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 13 of 14 Page ID #:1462




    1                     651 F.Supp. 44, 48 (E.D.Va.1986)). The only evidence
                          presented at trial as to the market effect of the allegedly
    2                     infringing uses was that, despite the Blythe presentation
                          and the copies to Blythe and the Library, the University
    3                     of Florida Press still wanted to publish Blood of My
                          Blood. Based on this evidence, the district court held that
    4                     the uses made by Seajay did not diminish the potential
                          market for, or value of, Blood of My Blood. [¶] This
    5                     finding of fact was not clearly erroneous. (Id. at 206-07.)
    6               In short, in Sundeman, by making a copy of a literary work, for the purposes
    7 of gauging interest in its publication and seeking permission to publish, the
    8 defendant Seajay made “fair use” of that work. Similarly here, Maraj made use of
    9 the work in issue for artistic experimentation (to try to come up with something
   10 worthy of artistic release) and to seek permission from the rights holder. In the
   11 present case, as in Sundeman, Maraj’s use of the work in issue should be found to be
   12 “fair use”.
   13 V.            MARAJ DOES NOT ASK THE COURT TO ELIMINATE AN
   14               AUTHOR’S RIGHT TO PREPARE DERIVATIVE WORKS
   15               According to Chapman, “Ms. Maraj asks this Court to virtually extinguish
   16 [the derivative work] right.” (Dkt. 67 at 2:1-2.) Because the Copyright Act gives
   17 owners the exclusive right to “prepare” a derivative work, Chapman argues, Maraj
   18 should be held liable for infringing that right, even if she had nothing to do with the
   19 broadcast of Sorry on the radio. (Id. at 6-8.)
   20               In making this argument, Chapman forgets that “fair use” is a recognized
   21 defense to alleged infringement by preparing a derivative work. 17 U.S.C. section
   22 106 is the code section that grants an author the exclusive right to prepare derivative
   23 works. The introduction to that section states that it is “subject to sections 107
   24 through 122.” Section 107 is the fair use provision on which Maraj’s motion is
   25 based. Dkt. 57 at 5-8. Further, many cases apply the fair use defense in the context
   26 of derivative works. For example, in Campbell v. Acuff-Rose Music, Inc., 510 U.S.
   27 569 (1994), the Supreme Court signaled it was most likely a fair use for the rap
   28 group “2 Live Crew” to have created (and commercially released) a recording of a
        1648287.1
                                                     -9-                Case No. 2:18-cv-9088-VAP-SS
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 73 Filed 08/31/20 Page 14 of 14 Page ID #:1463




    1 derivative version of Roy Orbison’s Oh, Pretty Woman.
    2               Second, as a practical matter, Chapman’s fear that the “sky is falling” is
    3 simply unfounded. Right now, no one seeks a license to experiment in the studio to
    4 create derivative works. If the Court were to side with Maraj in this dispute, the
    5 Court would merely be preserving the status quo. Nothing would change. No rights
    6 would be “eviscerated.” Chapman would still have the right to prevent others from
    7 distributing derivative works to the public. On the other hand, were this Court to
    8 decide against Maraj, the recording industry would enter into a strange new era,
    9 where merely holding a studio session, with the tape rolling, would put an artist in
   10 peril.
   11 VI.           CONCLUSION
   12               In light of the above, and for the reasons further set forth in Maraj’s initial
   13 moving papers, summary judgment is warranted as to Chapman’s draconian theory.
   14 Copyright law should incentivize creativity, not stifle it in the way Chapman’s
   15 opposition seeks. Maraj’s use of Chapman’s work as part of creative
   16 experimentation and to facilitate the clearance process was a fair use.
   17
   18 DATED: August 31, 2020                       BROWNE GEORGE ROSS LLP
   19                                                 Peter W. Ross
                                                      Eric C. Lauritsen
   20
   21
                                                   By:        /s/Peter W. Ross
   22                                                         Peter W. Ross
   23                                              Attorney for Defendant Onika Tanya Maraj
                                                   p/k/a Nicki Minaj
   24
   25
   26
   27
   28
        1648287.1
                                                     -10-               Case No. 2:18-cv-9088-VAP-SS
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
